PER CURIAM: *
Armando Rojas-Samaniego (Rojas) appeals the 15-month sentence imposed uppn revocation of unsupervised probation. As the Government concedes, the sentence was plainly erroneous because the maximum sentence that could have been lawfully imposed was six months. See 8 U.S.C. § 1325(a); 18 U.S.C. §§ 3551(a), 3565(a)(2). The sentence is VACATED and the case is REMANDED for resentencing. See United States v. Coil, 442 F.3d 912, 914 (5th Cir.2006).

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.


 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5tU Cir. R. 47.5.4.